DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-21 are objected to because of the following informalities:  The phrase “the first valve(s)” should be changed to - - the one or more first valve- - such that language is consistent throughout the claims.   Appropriate correction is required.
This same objection applies to the phrases “the third valve(s)”, “the fourth valve(s)”, and “the sixth valve(s)”.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claim 1-21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-21 of copending Application No. 17319854 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8,10-14,16,18,19,21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, the applicant recites in the last two lines “or (c) both  (a) and (b).”  Firstly, it is not clear what the applicant intends by the phrase “both (a) and (b)”.  The examiner is assuming the applicant is referring back to the phrases labeled (a) and (b).  For better clarification the applicant should label (a) and (b) as  - - item (a) and item (b), for example when referring to “(a)” and “(b)” later on in the claim.  Secondly, based on the assumption that “or both (a) and (b)” are referring to the earlier phrases, the 
Referring to claim 2, the phrase “wherein (c)” is unclear.  It is not understood what is meant by this phrase.  It is not clear if the applicant is stating that item (c) is occurring and then applying additional limitations or if the applicant applying to addition limitations to item (c) itself.  Clarification or correction is required. Clarification or correction is required. This same indefiniteness applies to claims 3, 6,7,10,12,14,18,19,
Referring to claim 8, line 4, the applicant recites “ a fifth valve”.  However, the applicant has not recited a fourth valve in claim 8 or claim 1 from which claim 8 depends.  Therefore, it is unclear exactly how many valves are a part of the claimed invention. This same indefiniteness applies to claims 16 and 21. 
Referring to claim 10, line 6, the applicant recites “allowing passage of a conveyance string”.  It is unclear if the applicant is positively reciting passage of a conveyance tool through the second  valve or just the capability of   passage through the second valve. The same indefiniteness applies to claims 17 and  20.
The remaining claims depend from an indefinite claim and likewise are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,4-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. 20180073308 in view of Kajaria et al. 20150345272  and Welker 20100246312.
Referring to claims 1 and 5, Tran discloses a system, comprising: a first frac leg (158a), the first frac leg comprising: a first wellhead (18a) operably associated with a first wellbore, the first wellhead including one or more first valves (see fig. 10, at 162) and a frac tree; a second valve (170) operably coupled to the first wellhead, opposite the first wellbore; a first frac line (see fig. 13, at 240) operably coupled to the first frac tree; and a first zipper module (see fig. 13, at 22a) operably coupled to the first frac line, opposite the first wellhead, the first zipper module including one or more third valves  (188); and a controller that communicates first control signals to the first frac leg ( see paragraph 0125, controller can control all of the valves).  Tran does not disclose a first sub controller being associated with the second valve, a grease system with a second sub controller. Kajaria teaches a grease assembly (skid 42) and remotely controlling the assembly to lubricate valves (see paragraph 0036 and paragraph 0039) on different wells.  Kajaria further teaches the greasing assembly helps to reduce failure of the well assembly during frac operations.  Welker teaches it is known to have sub controllers (see fig. 2a, at 288) that receives communication signals from a controller (290) in order to individually control different sub process (see paragraph 0044 -0045).  As it would be advantageous to have a grease system to minimized failure of the valves and sub controllers to allow individualized control the different valves and grease system, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Tran to have a first sub controller being associated with 
Referring to claims 2 and 6, Welker teaches that separate control signals and sent from the controller (290) the first and second sub controller (288) respectively, but does not specifically disclose a communication bus.  The examiner takes official notice that a communication bus is a well-known mechanism to communication signals.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the system disclosed by Tran, as modified by Kajaria and Welker, to have a communication bus because a communication bus is a well-known mechanism to transmit communication signals.
Referring to claim 4, Tran discloses a second frac leg (see fig. 14, at 158b), the second frac leg comprising: a second wellhead (18b) operably associated with a second wellbore, the second wellhead including one or more fourth valves (162) and a second frac tree; a fifth valve (170) operably coupled to the second wellhead, opposite the second wellbore; a second frac line (242) operably coupled to the second frac tree; and a second zipper module (22b) operably coupled to the second frac line, opposite the second wellhead, the second zipper module being in fluid communication  (see fig 16) with the first zipper module (22a) and including one or more sixth valves (188); wherein the controller communicates third control signals to the second frac leg.



Claim 9 ,12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. 20180073308 in view of Kajaria et al. 20150345272 and Knot 10513906.
Referring to claims 9, Tran discloses a method comprising communicating using a controller ( paragraph 0125) first control signal to  a first frac leg (158a), the first frac leg comprising: a first wellhead (18a) operably associated with a first wellbore, the first wellhead including one or more first valves (see fig. 10, at 162) and a frac tree; a second valve (170) operably coupled to the first wellhead, opposite the first wellbore; a first frac line (see fig. 13, at 240) operably coupled to the first frac tree; and a first zipper module (see fig. 13, at 22a) operably coupled to the first frac line, opposite the first wellhead, the first zipper module including one or more third valves  (188); where the control signal enable performance of a first operation by causing at least one of the first or third valves to open..  Tran does not disclose a grease system. Kajaria teaches a grease assembly (skid 42) and remotely controlling the assembly to lubricate valves (see paragraph 0036 and paragraph 0039) on different wells.  Kajaria further teaches greasing assembly with a control system helps to reduce failure of the well assembly during frac operations. Knott teaches lubricating the valves in frac leg and zipper module (see col. 12, lines 37-40) while the valves are  open to help minimize fracturing fluid reaching other areas for a valve outside of the normal flow area (see fig. 5a and col. 11, lines 55-60). As it would be advantageous  to minimize damage done to the valves from the harsh frac fluids, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the method disclosed by Tran to have a 
Referring to claim 12, Tran discloses a hydraulic fracturing operation but does not specifically disclose sending control signals to the second valve to close or remain closed, blocking passage of a hydraulic fracturing fluid through the second valve. However, since the second valve (170) is not position in the direction of the wellbore (18a), it would be advantageous to close or ensure the second valve remains close to ensure that all of the frac fluid goes into the well and not in the opposite direction.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Tran, a modified by Kajaria and Knot to have send control signals to the second valve to close or remain closed, blocking passage of a hydraulic fracturing fluid through the second valve in order to ensure the frac fluid goes into the wellbore.
Referring to claim 15, Tran discloses a second frac leg (see fig. 14, at 158b), the second frac leg comprising: a second wellhead (18b) operably associated with a second wellbore, the second wellhead including one or more fourth valves (162) and a second frac tree; a fifth valve (170) operably coupled to the second wellhead, opposite the second wellbore; a second frac line (242) operably coupled to the second frac tree; and a second zipper module (22b) operably coupled to the second frac line, opposite the second wellhead, the second zipper module being in fluid communication  (see fig 16) with the first zipper module (22a) and including one or more sixth valves (188); wherein the controller communicates third control signals to the second frac leg. Kajaria teaches a grease assembly (skid 42) and remotely controlling the assembly to lubricate valves 

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. 20180073308 in view of Kajaria et al. 20150345272 and Knot 10513906, as applied to claim 9 and further in view of Welker 20100246312.
Referring to claim 13, Tran does not disclose a first sub controller being associated with the second valve, a second sub controller for the grease system. Welker teaches it is known to have sub controllers (see fig. 2a, at 288) that receives communication signals from a controller (290) in order to individually control different sub process (see paragraph 0044 -0045).  As it would be advantageous tub controllers to allow individualized control the different valves and grease system, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method,  disclosed by Tran, as modified by Kajaria and Knot, to have a first sub controller being associated with the second valve, a second sub controller for the grease system in view of the teachings of Welker.
Referring to claim 14, Welker teaches that separate control signals and sent from the controller (290) the first and second sub controller (288) respectively, but does not specifically disclose a communication bus.  The examiner takes official notice that a communication bus is a well-known mechanism to communication signals.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to .

Claim 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. 20180073308  in view of Welker 20100246312.
Referring to claims 17 and 19, Tran discloses a method comprising communicating using a controller ( paragraph 0125) first control signal to  a first frac leg (158a), the first frac leg comprising: a first wellhead (18a) operably associated with a first wellbore, the first wellhead including one or more first valves (see fig. 10, at 162) and a frac tree; a second valve (170) operably coupled to the first wellhead, opposite the first wellbore; a first frac line (see fig. 13, at 240) operably coupled to the first frac tree; and a first zipper module (see fig. 13, at 22a) operably coupled to the first frac line, opposite the first wellhead, the first zipper module including one or more third valves  (188); where the control signal enable performance of a first operation by causing at least one of the first or third valves to open. Tran discloses a hydraulic fracturing operation  which would mean the third valves (188) would open but does not specifically disclose sending control signals to the second valve to close or remain closed, blocking passage of a hydraulic fracturing fluid through the second valve or a first sub controller being associated with the second valve. Since the second valve (170) disclosed by Tran is not position in the direction of the wellbore (18a), it would be advantageous to close or ensure the second valve remains close to ensure that all of the frac fluid goes into the well and not in the opposite direction.  Additionally, Welker teaches it is known to have 
Referring to claim 20, Tran discloses a second frac leg (see fig. 14, at 158b), the second frac leg comprising: a second wellhead (18b) operably associated with a second wellbore, the second wellhead including one or more fourth valves (162) and a second frac tree; a fifth valve (170) operably coupled to the second wellhead, opposite the second wellbore; a second frac line (242) operably coupled to the second frac tree; and a second zipper module (22b) operably coupled to the second frac line, opposite the second wellhead, the second zipper module being in fluid communication  (see fig 16) with the first zipper module (22a) and including one or more sixth valves (188); wherein the controller communicates third control signals to the second frac leg. Tran discloses an hydraulic fracturing operation on a second frac leg  which would mean the sixth valve (188) would open but does not specifically disclose sending control signals to the fifth valve to close or remain closed, blocking passage of a hydraulic fracturing fluid through the second valve or a first sub controller being associated with the second valve. Since the fifth valve (170) disclosed by Tran is not positioned in the direction of the wellbore (18b), it would be advantageous to close or ensure the fifth valve remains close to 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Giovanna Wright/           Primary Examiner, Art Unit 3672